Title: From Thomas Jefferson to Gideon Granger, 3 May 1801
From: Jefferson, Thomas
To: Granger, Gideon


                  
                     Dear Sir
                     Washington May 3. 1801.
                  
                  I wrote you on the 29th. of March. yours of the 25th of that month with the address it covered had not reached this place on the 1st. of April when I set out on a short visit to my residence in Virginia where some arrangements were necessary previous to my settlement here. in fact your letter came to me at Monticello only the 24th. of April, two days before my departure from thence. this I hope will sufficiently apologise for the delay of the answer, which those unapprised of these circumstances will have thought extraordinary.
                  A new subject of congratulation has arisen. I mean the regeneration of Rhode island. I hope it is the beginning of that resurrection of the genuine spirit of New England which rises for life eternal. according to natural order, Vermont will emerge next, because least, after Rhode island, under the yoke of hierocracy.—I have never dreamt that all opposition would cease. the clergy who have missed their union with the state, the Anglomen who have missed their union with England, and the political adventurers who have lost the chance of swindling & plunder in the waste of public money, will never cease to bawl, on the breaking up of their sanctuary. but, among the people, the schism is healed; and with tender treatment the wound will not re-open. their quondam leaders have been astounded with the suddenness of the desertion: and their silence & appearance of acquiescence has proceeded, not from a thought of joining us, but the uncertainty what ground to take. the very first acts of the administration, the nominations, have accordingly furnished something to yelp on; and all our subsequent acts will furnish them fresh matter, because there is nothing against which human ingenuity will not be able to find something to say. accept assurances of my sincere attachment & high respect
                  
                     
                        Th: Jefferson
                     
                  
               